Citation Nr: 1212211	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  04-37 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected sebaceous cysts (hidradenitis/furunculosis) prior to July 12, 2007, to include on an extraschedular basis.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected sebaceous cysts (hidradenitis/furunculosis) after July 12, 2007, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to June 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and a noncompensable rating for sebaceous cysts, effective April 4, 2003.  Jurisdiction currently resides with the RO in Washington, DC.

This case has been before the Board on several occasions, the last time in July 2010.  Each time, it was remanded for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at a January 2007 Travel Board hearing.  The hearing transcript is of record.  

In the August 2003 rating decision on appeal, the RO granted service connection and initial 10 percent evaluations for phlebitis of the left and right lower extremities, effective April 4, 2003.  In a January 2008 rating decision, the RO granted increased evaluations of 20 percent for phlebitis of the left and right lower extremities, effective July 9, 2007, and in a July 2009 rating decision, in accordance with the Board's February 2009 remand, the evaluations for phlebitis of the left and right lower extremities were increased to 40 percent, effective July 9, 2007.  The Veteran did not file a notice of disagreement with the July 2009 rating decision, and the RO properly did not include it in the August 2009 statement of the case.  In November 2009, the Veteran filed a claim for an increased rating for his service-connected phlebitis of the left and right lower extremities.  In a November 2011 supplemental statement of the case, the RO denied the Veteran's claim.  In the March 2012 Post-Remand Brief, the Veteran's representative indicated that the Veteran is in disagreement with the RO's denial of his claim for an increased rating.  The record does not reflect that the RO has yet responded to the Veteran's notice of disagreement, and the Veteran has not filed a substantive appeal with respect to this claim.  Therefore, the Board does not have jurisdiction over it at this time, and it is referred to the AOJ for appropriate action.  

In a May 2007 rating decision, the RO granted service connection and a 10 percent rating for irritable bowel syndrome (IBS).  The Veteran did not file an appeal and the decision became final.  In the March 2010 Post-Remand Brief, the Veteran's representative indicated that the Veteran is in disagreement with the rating assigned for his currently service-connected IBS.  The statement is construed as a new claim for an increased rating for IBS, and is referred to the AOJ for appropriate action.  

In November 2009, the Veteran filed a claim for service connection for loss of mobility in the arms, due to his service-connected sebaceous cysts.

In a February 2010 rating decision, the RO granted service connection for limitation of motion of the right shoulder, as secondary to the service-connected sebaceous cysts (hidradenitis/furunculosis).  A 20 percent evaluation was assigned, effective January 11, 2010.  The RO also granted service connection for limitation of motion of the left shoulder, as secondary to the service-connected sebaceous cysts (hidradenitis/furunculosis).  A 20 percent evaluation was assigned, effective January 11, 2010.

The Veteran did not file a notice of disagreement with the February 2010 decision, and the RO properly did not include it in the subsequently issued February 2010 statement of the case.  The Veteran's representative also did not include the issues in the June 2010 Post-Remand Brief.

In a September 2010 rating decision, the RO granted a 10 percent evaluation for limitation of motion, scar axilla, right shoulder from April 4, 2003 to July 12, 2007.  A noncompensable evaluation was assigned from July 12, 2007 to January 11, 2010, and a 20 percent evaluation was assigned from January 11, 2010.  Likewise, the RO granted a 10 percent evaluation for limitation of motion, scar axilla, left shoulder from April 4, 2003 to July 12, 2007.  A noncompensable evaluation was assigned from July 12, 2007 to January 11, 2010, and a 20 percent evaluation was assigned from January 11, 2010.

Although he did not file a notice of disagreement with the September 2010 rating decision, the Veteran was denied an increased rating for his service-connected left and right shoulder disabilities in the November 2011 supplemental statement of the case.  In the March 2012 Post-Remand Brief, the Veteran's representative indicated that the Veteran is in disagreement with the rating assigned for his service-connected left and right shoulder disabilities.  The statement is construed as a new claim for an increased rating for his left and right shoulder disabilities, and is referred to the AOJ for appropriate action.  

Finally, the Board notes that in the July 2010 remand, the issue of entitlement to an earlier effective date prior to April 4, 2003, for service connection for sebaceous cysts (hidradenitis/furunculosis) was referred to the AOJ for appropriate action.  The record still does not reflect that the issue has been adjudicated.  Accordingly, it is again referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Prior to July 12, 2007, the Veteran's sebaceous cysts (hidradenitis/furunculosis) did not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, and the Veteran did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12-month period.

2.  Prior to July 12, 2007, the Veteran's sebaceous cysts (hidradenitis/furunculosis) disability did not present such an exceptional disability picture with such related factors as marked interference with employment, as to render impractical the application of the regular schedular standards and result in total impairment.

3.  As of July 12, 2007, the Veteran's sebaceous cysts (hidradenitis/furunculosis) disability required nearly continuous systemic therapy; it did not present such an exceptional disability picture with such related factors as marked interference with employment, as to render impractical the application of the regular schedular standards and result in total impairment.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2007, the criteria for a schedular rating in excess of 10 percent for sebaceous cysts (hidradenitis/furunculosis) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7800-7806 (2003) and (2011).

2.  For the period beginning July 12, 2007, the criteria for a schedular rating in excess of 60 percent for sebaceous cysts (hidradenitis/furunculosis) have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.118, Diagnostic Codes 7800-7806 (2003) and (2011).

3.  The criteria for an extra-schedular evaluation for sebaceous cysts (hidradenitis/furunculosis) have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 
The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA treatment records.

In July 2010, the Board remanded the Veteran's claim to schedule the Veteran for another VA examination, and to address the possibility of referring the case to the Director of the VA Compensation and Pension Service (Director) for consideration of an extraschedular rating for each time period at issue.  The RO scheduled the Veteran for a VA examination in January 2010, which he attended.  Furthermore the case was referred to the Director in June 2011, and the Director considered the case in September 2011.  Therefore, the AOJ substantially complied with the Board's July 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions). 

The RO also assisted the Veteran in substantiating his claims by affording him VA examinations, and there is no evidence or contention that there has been a change in the disabilities since the last examinations in January 2010.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Procedural Background

In an August 2003 rating decision, the RO granted service connection for sebaceous cysts.  A noncompensable evaluation was assigned, effective April 4, 2003.

In an August 2004 rating decision, the noncompensable evaluation for sebaceous cysts was continued.

In a January 2008 rating decision, the noncompensable evaluation for sebaceous cysts was increased to 30 percent, effective July 12, 2007.

In a February 2010 rating decision, the 30 percent evaluation for sebaceous cysts was increased to 60 percent, effective July 12, 2007.  

In the same rating decision, the RO also granted service connection for limitation of motion of the right shoulder, as secondary to the service-connected sebaceous cysts (hidradenitis/furunculosis).  A 20 percent evaluation was assigned, effective January 11, 2010.  

The RO also granted service connection for limitation of motion of the left shoulder, as secondary to the service-connected sebaceous cysts (hidradenitis/furunculosis).  A 20 percent evaluation was assigned, effective January 11, 2010.
In a September 2010 rating decision, the RO granted a 10 percent evaluation for the service-connected sebaceous cysts from April 4, 2003.  A 60 percent evaluation was again assigned from July 12, 2007.  

In the same rating decision, the RO also granted a 10 percent evaluation for limitation of motion, scar axilla, right shoulder from April 4, 2003 to July 12, 2007.  A noncompensable evaluation was assigned from July 12, 2007 to January 11, 2010, and a 20 percent evaluation was assigned from January 11, 2010.  

Likewise, the RO granted a 10 percent evaluation for limitation of motion, scar axilla, left shoulder from April 4, 2003 to July 12, 2007.  A noncompensable evaluation was assigned from July 12, 2007 to January 11, 2010, and a 20 percent evaluation was assigned from January 11, 2010.

In a November 2011 rating decision, the RO granted service connection for disfiguring scars of the head, neck and face, as secondary to the service-connected sebaceous cysts (hidradenitis/furunculosis).  A 50 percent evaluation was assigned, effective April 4, 2003.  

In the same rating decision, the RO also granted service connection for cervical spine limited motion, secondary to scar, as secondary to the service-connected sebaceous cysts (hidradenitis/furunculosis).  A 10 percent evaluation was assigned, effective January 11, 2010.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Analysis

The Veteran has been rated under Diagnostic Codes 7800-7805 for scars, and by analogy under the diagnostic code for dermatitis or eczema, Diagnostic Code (DC) 7806, for his service-connected sebaceous cysts (hidradenitis/furunculosis).  He argues that a higher rating is warranted for his condition for both periods on appeal.

A 10 percent disability rating is warranted for dermatitis or eczema where the condition affects at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent disability rating is warranted for dermatitis or eczema where the condition affects 20 to 40 percent of the entire body or if it affects 20 to 40 percent of exposed areas.  It is also warranted where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Id.

A 60 percent disability rating is warranted for dermatitis or eczema where the condition affects more than 40 percent of the entire body or affects more than 40 percent of the exposed areas; or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12 month period.  Id.

Period prior to July 12, 2007

The medical evidence of record does not show that prior to July 12, 2007, the Veteran's skin condition affected 20 to 40 percent of his entire body or 40 percent of his exposed areas, or that he required systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but constantly during the past 12-month period.

In this regard, the July 2003 VA examiner noted that the Veteran had scarring over the posterior neck, extensive surgical scars in both the axilae and inguinal areas, and some large, hyperpigmented spots over the pretibial areas.  However, he did not provide any specific findings relative to the total body surface involved.  

VA outpatient treatment records for this period show ongoing treatment for the Veteran's skin disability, but no specific findings relative to the total body surface involved.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to July 12, 2007, under Diagnostic Code 7806.

In evaluating the Veteran's condition, the Board has also considered the application of Diagnostic Codes 7800, 7801, 7802, 7803, and 7804, for scars.  In this regard, the Board notes that the Veteran's 10 percent rating, effective April 4, 2003 was granted under DC 7803, for an unstable, superficial scar, in effect at the time of the Veteran's original claim in April 2003.  As there was no evidence of scars that were deep or that caused limited motion at that time, a rating in excess of 10 percent was not warranted under DC 7801.  However, as noted above, the Veteran has been granted service connection and a separate 50 percent rating, effective April 4, 2003 for disfiguring scars of the head, face and neck, under DC 7800.  See November 2011 rating decision.  

The Board notes that the scar rating criteria were changed effective October 23, 2008; and those changes apply only to claims made on or after that date.  73 Fed. Reg. 54710 Sept. 23, 2008.  Under the old rating criteria of DC 7800, a 50 percent rating is the maximum schedular rating available.  However, under the revised rating criteria of DC 7800, an 80 percent schedular rating is available.  The Board notes that the RO has evaluated the Veteran's claim under the old and new rating criteria.  See November 2011 supplemental statement of the case.  The Veteran has not appealed the November 2011 rating decision, but the Board has still considered whether an increased rating of 80 percent is warranted under DC 7800.

Under the revised rating criteria for DC 7800, an 80 percent rating is provided for scars causing palpable tissue loss and either gross distortion or asymmetry of facial features or paired sets of features or six or more characteristics of disfigurement.  The 8 features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

On VA examination in July 2003, the Veteran had irregular scarring over the posterior neck, secondary to previous removal of a sebaceous cyst and extensive surgical scars in both the axilae and inguinal areas from excisions of skin for hidradenitis.  He was also noted to have some large, hyperpigmented spots over the pretibial areas.  VA outpatient treatment records show ongoing treatment for the Veteran's skin disability.  However, neither the VA examination report nor the VA treatment records contained evidence of any visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent prior to July 12, 2007, under Diagnostic Code 7800.

Additionally, evaluation under Diagnostic Codes 7801-7804 would be of no benefit to the Veteran, as they each only provide a maximum 10 percent disability rating.

Period beginning July 12, 2007

For the period beginning July 12, 2007, the Veteran's sebaceous cysts (hidradenitis/furunculosis) disability is rated as 60 percent disabling under DC 7806, based on evidence of constant systemic therapy with many postoperative treatments including an immunosuppressive systemic medication.  This is the maximum schedular rating allowable under this diagnostic code.

The Board has again considered the application of Diagnostic Codes 7800, 7801, 7802, 7803, and 7804, for scars.  As was the case prior to July 12, 2007, only DC 7800, pertaining to disfiguring scars of the head, face or scalp, would provide a basis for a higher schedular rating, specifically, an evaluation of 80 percent.

On VA examination in July 2007, the examiner noted the Veteran's reported history of severe cysts and scarring since 1975.  The Veteran complained of limitation of neck movement and tenderness of several lesions.  On physical examination, he had multiple scars on the face, scalp, neck, back, chest, axillae, groin, upper arms, and upper legs.  The examiner noted that 25 percent of his total body area was affected, and his scars ranged in measurement from 5mm to 20cm.  There was tenderness of some scars on the posterior neck.  There was no adherence to underlying tissue; his skin was atrophic and texture was irregular; the scars were stable without evidence of ulcerations; there was depression of the surface contour of most of the scars on palpation; and the scars were not superficial.  There was evidence of soft tissue loss of axillae, as well as inflammation of the posterior neck and several focal scars on trunk 11.  In addition, there were hypopigmented scars, and some were erythematous.  There was no gross distortion or asymmetry of facial features; there was induration of the right lateral neck and posterior neck; and neck rotation was limited by induration on the posterior aspect.  

On VA examination in January 2010, the Veteran had multiple 0.5 x 0.5cm subepidermal cysts and hypopigmented superficial scars on his face.  None of the lesions were affixed to the underlying tissue and they were all freely mobile.  The cysts and scars covered approximately 10 percent of his face.  The neck had an approximately 11 x 6cm firm, slightly edematous bound down nodular plaque on his posterior neck that ended up in the posterior scalp, which was affixed to the underlying tissue and appeared to cause rotational mobility limitation for the Veteran.  He was unable to laterally rotate his head more than approximately 30 degrees to either side.  On the left postauricular neck, he had an approximately 7.5 x 5cm cicatricial firm hypopigmented knobby plaque that had slight elevation sinus tracts and some fixation to underlying musculature, but did not appear to cause much limitation in his mobility, although it was very visible.  The examiner also noted that examination of the Veteran's head, face and neck showed that there was also approximately 97.5 squared cm of skin affected by his hidradenitis.  The skin was firm and limited his ability to rotate his neck more than 25 to 30 degrees in either direction.  He also had limitations rotating his head to the right, as there was a large bound down scar-like plaque posterior to his left ear.  The examiner also noted that there was minimal gross distortion and no asymmetry of any paired sets of features, such as his nose, chin, forehead, eyes, eyelids, ears, cheeks or lips.

Neither examination report contained evidence of gross distortion or asymmetry of three or more features or paired sets of features, or six or more characteristics of disfigurement.  Furthermore, the Board notes that VA outpatient treatment records do not contain any evidence which shows that the Veteran's skin disability warrants more than a 50 percent rating under Diagnostic Code 7800.  As such, the Veteran is not entitled to a rating in excess of 60 percent after July 12, 2007, under Diagnostic Code 7800.

The Board notes that on physical examination in January 2010, the examiner noted that the Veteran was limited in his ability to raise his right and left arms greater than 90 degrees without the risk of tearing his skin and/or pain, due to his skin disability, and that he was unable to rotate his neck more than 25 to 30 degrees in either direction, as a result of his skin disability.  

As such, the Board considered the application of 38 C.F.R. § 4.71a, DC 5201, and the general rating formula for diseases and injuries of the spine.  However, as noted above, the Veteran was granted service connection and separate ratings for limitation of motion of the left and right shoulders, associated with sebaceous cysts (hidradenitis/furunculosis) under DC 5201, and cervical spine limited motion, secondary to scar, secondary to sebaceous cysts (hidradenitis/furunculosis).  See February 2010, September 2010 and November 2011 rating decisions.  The Veteran did not appeal any of the cited decisions, and as such, the Board is not required to consider whether higher schedular ratings are warranted at this time.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

With respect to the first prong of Thun, the Veteran contends that certain manifestations of his skin disability are not contemplated by the rating criteria.  Specifically, he complains of many skin symptoms, including tenderness in the bilateral axilla; a plaque on his medial right arm; tenderness and a tight skin feeling in the bilateral inguinal folds; tenderness and swelling of the skin on his anterior scrotum and superior gluteal cleft; limitation of motion of his right arm above the shoulder level due to inflexibility of the skin; and severe neck pain and limitation of motion of the neck, due to scarring on his posterior neck.  The Veteran has also reported that he has undergone multiple surgeries over the past 35 to 40 years, for treatment of his cysts, which became infected and limited his mobility and his ability to work.  See June 2010 Post-Remand Brief.  

The January 2010 VA examiner noted also found that the Veteran's skin disability was severe and limited his ability to work.  In rendering this opinion, he noted that the Veteran had required several hospitalizations since his examination in July 2007, as well as over twenty clinic visits, and multiple inpatient and outpatient surgical procedures, one which lasted over 60 days and required extended home care; and that after his procedures, had had multiple wounds with drainage that required time to heal and prevented him from finding long-term employment.
In July 2010, the Board remanded the claim for referral to the Director of Compensation and Pension Services for consideration of an extraschedular rating, and in June 2011, it was submitted to the Director of Compensation Service (Director) for extra-schedular consideration.  The Director found that the evidence of record did not reveal that any of the Veteran's service-connected disabilities created marked interference with all types of employment for the time period under review.  He noted that the Veteran did undergo surgical excision of skin infections; however, these procedures did not result in extended periods of hospitalization or extended periods of inability to work.  He noted further that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical, and that the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's service-connected conditions were not wholly contemplated by the criteria utilized to assign the current and past evaluations.

The Board finds that the Veteran's disability has been manifested throughout the appeal by cysts and scars covering the described percentages of his body, more recently, the need for systemic therapy, and other reported symptoms including pain and limitation of motion of affected parts, all of which he has been compensated for.  The rating criteria contemplate these symptoms.  See Diagnostic Codes 7800-7806, 5201, and 5237.  Furthermore, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Accordingly, the Board finds that an extraschedular rating is not warranted in this case.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Period prior to July 12, 2007

The evidence of record shows that during this time, the Veteran had not reported that he was unemployable or in jeopardy of losing his job due to his service-connected disabilities.  The Veteran has not contended that his service connected disabilities precluded gainful employment during this period.  In this regard, the Veteran did not report that his service-connected disabilities negative affected his ability to maintain employment on examination in July 2007.  During his January 2010 VA examination, the Veteran reported that since his previous examination in July 2007, he had required numerous hospitalizations and clinic visits, as well as multiple inpatient and outpatient surgical procedures, one which lasted over 60 days and required extended home care; and that after his procedures, he has multiple wounds with drainage that require time to heal and prevent him from finding long-term employment.  As there was no allegation or evidence of unemployability attributable to the service connected disabilities from April 4, 2003 to July 12, 2007, a TDIU is not warranted for this period.

Period beginning July 12, 2007

The Board notes that while the Veteran has been granted a 100 percent combined schedular rating for this period, this rating does not preclude a simultaneous TDIU rating for his service-connected sebaceous cysts (hidradenitis/furunculosis).  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court rejected VA's rationale for concluding that a 100 percent schedular rating must subsume a TDIU rating.  The Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.

The January 2010 VA examiner opined that the Veteran's hidradenitis suppuritiva was severe and limited his ability to work.  However, the examiner did not indicate that the Veteran's skin disability, alone, or in conjunction with his other service-connected disabilities, prevented him from obtaining or maintaining any form of gainful employment.  Furthermore, although the Veteran has required medical procedures in the past to treat his skin disability, there is no evidence showing that he will require such treatments in the future, and that his ability to work will remain limited.  The Board also notes that the rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2011).  Accordingly, the Board finds that that further consideration of entitlement to a TDIU is not warranted for the period beginning July 12, 2007.


ORDER

An increased rating for sebaceous cysts (hidradenitis/furunculosis) prior to July 12, 2007, is denied.

An increased rating for sebaceous cysts (hidradenitis/furunculosis) after July 12, 2007, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


